                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE: VOLKSWAGEN “CLEAN DIESEL”                  MDL No. 2672 CRB (JSC)

                                   8       MARKETING, SALES PRACTICES, AND
                                           PRODUCTS LIABILITY LITIGATION
                                           _____________________________________/            ORDER DENYING MOTIONS FOR A
                                   9
                                                                                             SUGGESTION OF REMAND
                                  10       This Order Relates To:
                                           MDL Dkt. Nos. 3597, 3611, 3641, 3653
                                  11
                                           _____________________________________/
                                  12
Northern District of California
 United States District Court




                                  13            The ECF Nos. 3597, 3611, 3641, and 3653 motions were filed on behalf of certain

                                  14   plaintiffs who, for the most part, initiated cases against Volkswagen in federal courts outside of

                                  15   the Northern District of California and who had their cases transferred to this Court as part of the

                                  16   above-captioned MDL. In their motions, these plaintiffs have asked this Court, as the transferee

                                  17   district court, to issue a suggestion of remand to the Judicial Panel on Multidistrict Litigation.1

                                  18            The Court declines to issue a suggestion of remand at this time. In multidistrict litigation,

                                  19   remand to transferor district courts is appropriate “when centralized pretrial proceedings have run

                                  20   their course.” In re Brand-Name Prescription Drugs Antitrust Litig., 264 F. Supp. 2d 1372, 1376

                                  21   (J.P.M.L. 2003) (citing Lexecon, Inc. v. Milberg, 523 U.S. 26, 34 (1998)). The centralized pretrial

                                  22   proceedings here have not yet reached that point. To the contrary, continued consolidation will

                                  23   “eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources

                                  24   of the parties, their counsel, and the judiciary,” all of which are factors that counsel against

                                  25   remand. Diaz v. Ameriquest Mortg. Co., No. 05-C-7097, 2014 WL 26265, at *1 (N.D. Ill. Jan. 2,

                                  26
                                       1
                                  27    Some of the cases covered by ECF No. 3597 were actually filed in the Northern District of
                                       California (see, e.g., Roark v. Volkswagen AG, Case No. 3:16-cv-2097-CRB) and it is unclear
                                  28   which court Plaintiffs seek to have these cases transferred to. For the reasons that follow in this
                                       Order, the Court presently does not need to make such a determination.
                                   1   2014) (quoting In re Heritage Bonds Litig., 217 F. Supp. 2d 1369, 1370 (J.P.M.L. 2002)). The

                                   2   Court will issue one or more scheduling orders governing further proceedings in these cases in due

                                   3   course.

                                   4             IT IS SO ORDERED.

                                   5   Dated: February 27, 2019

                                   6
                                                                                                  CHARLES R. BREYER
                                   7                                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
